Exhibit 10.14
BORGWARNER INC.
BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective January 1, 2009)
November 26, 2008

 



--------------------------------------------------------------------------------



 



BORGWARNER INC.
BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2009
I. PURPOSE
The purpose of the BorgWarner Inc. Board of Directors Deferred Compensation Plan
(the “Plan”) is to enhance the Company’s ability to attract and retain qualified
non-employee Directors. The Plan was originally established effective January 1,
1995 as the Borg-Warner Automotive, Inc. Board of Directors Deferred
Compensation Plan. The Plan has subsequently been amended to permit allocation
of deferred amounts to Borg-Warner Automotive (now BorgWarner) Stock Units
Accounts and has been renamed the BorgWarner Inc. Board of Directors Deferred
Compensation Plan. Except where otherwise specified, this amendment and
restatement of the Plan is effective January 1, 2009.
II. DEFINITIONS
Where appropriate, references in this Plan to the singular shall include the
plural.

  2.1   “Beneficiary” shall mean the person or persons or entity designated by
the Participant to receive the balance of the Participant’s Account in the event
of the Participant’s death. The designation may be in favor of one or more
Beneficiaries, may include contingent as well as primary designations and named
or unnamed trustees under any will or trust agreement, may apportion the
benefits payable in any manner among the Beneficiaries. A Participant’s
designation of one or more Beneficiaries shall be made in writing in a manner
designated by the Committee and shall not be effective until received by the
Committee. If a Participant’s designated beneficiaries shall have predeceased
the Participant, the Participant’s estate shall be the Beneficiary. A
Participant may change his or her Beneficiary without the consent of any
Beneficiary by similar instrument in accordance with rules and procedures
established by the Committee. The beneficiary designation form received and
acknowledged most recently by the Committee shall control as of any date. If
concurrent Beneficiaries are named without specifying the proportion of benefits
due each, distribution shall be made in equal shares to those Beneficiaries.    
2.2   “Board of Directors” means the Board of Directors of BorgWarner Inc.    
2.3   “Business Day” means a day on which the New York Stock Exchange is open
for trading.

November 26, 2008

2



--------------------------------------------------------------------------------



 



  2.4   “BW Stock Unit” means a measure of participation under the Plan which
has a value based on the Market Value of Common Stock. In the event of any
Company stock split, stock dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off or other
similar change in capitalization or event, or any distribution to holders of
Common Stock other than a regular cash dividend, the number of BW Stock Units
credited to Participants’ BW Stock Units Accounts under the Plan shall be
appropriately adjusted by the Board of Directors. The decision of the Board of
Directors regarding any adjustment shall be final, binding, and conclusive.    
2.5   “BW Stock Units Account” means the subaccount of each Participant Account
that is established to reflect the Participant’s selection of BW Stock Units as
an Investment Option and to record the Company’s liability therefor, and which
has a value based on the Market Value of Common Stock.     2.6   “Committee”
means the committee of the Company appointed by the Board of Directors to manage
and administer the Plan. This Committee shall consist of all or a portion of
those members of the Board of Directors who are employees of the Company.    
2.7   “Common Stock” means the common stock, $0.01 par value, of BorgWarner Inc.
    2.8   “Company” means BorgWarner Inc. (formerly, Borg-Warner Automotive,
Inc.).     2.9   “Deferral Election” means the election agreement filed with the
Committee by a Participant for a Plan Year pursuant to the requirements of
Article IV. The Deferral Election shall indicate the percentage of the annual
Retainer Fee that a Participant is deferring, an allocation of the annual
Retainer Fee deferral among the Plan’s notional investment funds, and an
election as to the time and form of payment of the amounts deferred and
associated earnings or losses.     2.10   “Deferral Year” means any calendar
year with respect to which a Participant files a Deferral Election, beginning as
of January 1, 1995, and continuing until this Plan is terminated.     2.11  
“Deferred Benefit Account” means the account maintained on the books of the
Company for each Deferral Election of a Participant pursuant to Article IV.    
2.12   “Disability” or “Disabled” means that a Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

November 26, 2008

3



--------------------------------------------------------------------------------



 



For purposes of this Plan, a Participant shall also be deemed Disabled if
determined to be totally disabled by the Social Security Administration.

  2.13   “Effective Date” means January 1, 1995. The Effective Date with respect
to the addition of the BW Stock Unit Accounts and related amendments to the Plan
is April 18, 1995. The Effective Date of this amendment and restatement of the
Plan is January 1, 2009 unless otherwise provided.     2.14   “Investment
Option” shall mean a security, mutual fund, common or collective trust,
insurance company pooled separate account, or other notional benchmark for
measuring the income, gain or loss recorded for all or a portion of a
Participant Account.     2.15   “Market Value” means, with respect to a share of
Common Stock, the closing price of such share on the New York Stock Exchange on
the day in question, or the day of the last previous sale if there is not any
sales on the day in question.     2.16   “Participant” means a member of the
Board of Directors of the Company who (a) is not an employee of the Company,
(b) is designated to be eligible to participate in the Plan pursuant to
Article III, and (c) has made an initial Deferral Election pursuant to
Article IV. A director who has deferred a percentage of his or her Retainer Fee
under the Plan shall continue as a Participant until he or she has received
payment of all amounts deferred by him or her pursuant to his or her Deferral
Elections under the Plan.     2.17   “Participant Account” means the account
established for each Participant to reflect the total liability of the Company
to him or her for all Deferred Benefit Accounts, as provided in Section 5.1.    
2.18   “Plan” means this BorgWarner Inc. Amended and Restated Board of Directors
Deferred Compensation Plan, as amended from time to time.     2.19   “Retainer
Fee” means the annual Retainer Fee payable during the relevant Deferral Year to
a Participant for services rendered as a member of the Board of Directors of the
Company. The Retainer Fee does not include payment of any specific service fees
(such as meeting fees, chairperson fees, etc.) to members of the Board of
Directors.     2.20   “Termination of Service” means the Participant’s cessation
of service with the Board of Directors for any reason whatsoever, whether
voluntary or involuntary, including by reason of death or Disability. In
addition, for purposes of distributing the portion of a Participant Account
attributable to Retainer Fees earned on or after January 1, 2005, a “Termination
of Service” must also constitute a “Separation of Service” from BorgWarner and
all of its affiliates, as such term is defined in the regulations for
Section 409A of the Internal Revenue Code.

November 26, 2008

4



--------------------------------------------------------------------------------



 



  2.21   “Unforeseeable Emergency” means a severe financial hardship of the
Participant or the Participant’s beneficiary resulting from an illness or
accident of the Participant or the Participant’s Beneficiary, the Participant’s
or beneficiary’s spouse, or the Participant’s or beneficiary’s dependent (as
defined in section 152(a)); loss of the Participant’s or beneficiary’s property
due to casualty; or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant or
beneficiary. An event shall not qualify as an unforeseeable emergency to the
extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the Plan. The purchase of
a home and the payment of college tuition are not Unforeseeable Emergencies.    
2.22   “Unscheduled Withdrawal” is defined in Section 6.7.     2.23   “Valuation
Date” means the date on which the value of a Participant Account or any portion
thereof is determined, as provided in Article V hereof. The first day of each
Deferral Year shall be a Valuation Date. Additional Valuation Dates may be
established by the Committee, including any other dates specifically mentioned
in the Plan; the Committee may provide for “daily valuation” of Participant
Accounts.

III. ELIGIBILITY AND PARTICIPATION
Participation in the Plan shall be limited to all non-employee members of the
Board of Directors who elect to participate in the Plan by filing a Deferral
Election with the Committee pursuant to Article IV. A Participant who has made a
Deferral Election for one or more Deferral Years but does not make a Deferral
Election (or elects not to defer a percentage of his or her annual Retainer Fee)
in a subsequent Deferral Year shall continue as a Participant until all benefits
under the Plan have been distributed to him or her.
IV. DEFERRAL ELECTIONS

  4.1   Time of Election. Deferral Elections made for a Deferral Year shall be
made no later than December 31 of the year prior to the Deferral Year for which
the Deferral Election is made. A new non-employee member of the Board of
Directors shall be eligible to participate in the Plan for a Deferral Year if he
or she files a Deferral Election with the Committee within 30 days of his or her
commencement of service as a member of the Board of Directors; such Deferral
Election shall apply only to Retainer Fees that have not been earned as of the
date of the filing of the Deferral Election.

November 26, 2008

5



--------------------------------------------------------------------------------



 



  4.2   Minimum and Maximum Deferral and Form of Election.

  a.   Prior to the beginning of each Deferral Year, each Participant may elect
to defer up to 100% of his or her Retainer Fee for such Deferral Year, in
increments of 5%. The Participant may also elect not to defer any portion of his
or her Retainer Fee in a Deferral Year. The Participant shall also select one or
more times and forms of distribution, as specified in Section 6.1. A
Participant’s Deferral Election shall become effective in the year prior to the
Deferral Year upon the Committee reviewing it and deeming it complete. A
Participant’s Deferral Election shall be irrevocable after December 31 of the
year prior to the year for which the Deferral Election is made.     b.   A
Participant shall complete a separate Deferral Election for each Deferral Year;
no Deferral Election shall continue in effect after the Deferral Year for which
it has been made. The amount of any Retainer Fee deferred pursuant to each
Deferral Election must remain in the Plan until the Participant’s sixty-fifth
birthday or his or her Termination of Service (as elected by the Participant,
subject to the provisions of Section 6.1) unless the Committee elects to
distribute such amounts due to an Unforeseeable Financial Emergency (pursuant to
Section 6.6).     c.   At the time of the Participant’s initial Deferral
Election, he or she shall also elect a Beneficiary and form of payment to such
Beneficiary, on a Beneficiary designation form provided by the Committee, as
provided in Section 6.3.

  4.3   Timing of Deferral Credits. The percentage amount of a Retainer Fee that
a Participant elects to defer in the Deferral Election shall cause an equivalent
reduction in the amount of the Retainer Fee actually paid in cash to the
Participant for that year. Retainer Fee deferrals shall be credited to each
Participant’s appropriate Deferred Benefit Account as of the first Business Day
after the January 1 that immediately follows the relevant Deferral Year. For
example, any Retainer Fee payable to the Participant during 2009 shall be
credited to the Participant’s Account as of the first Business Day after
January 1, 2010. Such amounts credited to the Participant’s Account shall be
allocated among the Investment Options elected by the Participant pursuant to
Section 5.1.     4.4   Failure to Submit Election Forms. If a Participant fails
to submit a Deferral Election within the relevant time limit under Section 4.1
that is accepted by the Committee on or before December 31 of the year prior to
the Deferral Year, the Participant will be deemed to have elected to defer 0% of
his or her Retainer Fee for the Deferral Year for which such Deferral Election
is required.

November 26, 2008

6



--------------------------------------------------------------------------------



 



  4.5   Termination of Deferral Election. The Committee shall terminate a
Participant’s Deferral Election for the remainder of the Deferral Year in which
the Committee grants the Participant’s written request for a distribution by
reason of an Unforeseen Financial Emergency.

V. STATUS OF DEFERRED AMOUNTS

  5.1   Participant Accounts.

  a.   Establishment and Crediting of Contributions, Earnings, and Dividends.
The Company shall establish a Participant Account for each Participant to
reflect accurately its total liability to the Participant for all Deferred
Benefit Accounts. The Participant Account shall be credited with all amounts
deferred by a Participant under each Deferral Election, and any earnings, losses
and distributions.     b.   Deferred Benefit Accounts. Each Participant Account
shall contain sub-accounts for each Deferred Benefit Account, and shall reflect
amounts in such Deferred Benefit Account that are attributable to the Retainer
Fee deferred under the applicable Deferral Election.     c.   Investment
Options. The Company shall offer one or more Investment Options for measuring
the income, gain or loss recorded for a Participant’s Account and may
prospectively change Investment Options at any time upon written notice to
Participants. Until the Board of Directors otherwise provides, the Investment
Options under the Plan shall include BW Stock Units.     d.   Investment Options
Allocation Elections. A Participant shall elect on his or her Deferral Election
form or on such other form or by such other means as may be specified by the
Committee, one or more Investment Options to which deferrals to be credited to
his or her Participant Account shall be allocated. A Participant may change the
allocation of future deferrals among the Investment Options and may change the
allocation of his or her Participant Account balance among the Investment
Options as frequently as permitted by the Committee under rules and procedures
applicable to all Participants. The Committee shall establish and may
prospectively change its rules regarding the timing and frequency of Investment
Option elections and may establish and may prospectively change minimum amounts
or percentages for allocating deferrals and transferring Account balances among
the Investment Options.     e.   Failure or Refusal to Allocate. In the event a
Participant fails or refuses to make an election allocating Deferrals credited
to his or

November 26, 2008

7



--------------------------------------------------------------------------------



 



her Account among the then available Investment Options, the Committee shall, in
its discretion, either: (i) reject the Participant’s Deferral Election as
incomplete (if such rejection may be made prior to the Deferral Year for which
the Deferral Election is made); or (ii) specify the Investment Option or
Investment Options to which the Participant’s Account shall be allocated and
notify the Participant of its selection, which notification may be the
Participant Account statements provided to the Participant. If the Committee
specifies the Investment Option or Investment Options to which a Participant’s
Account has been allocated because of the Participant’s failure or refusal to
make an election allocating Deferrals credited to his or her Account, neither
the Committee nor the Company shall have any liability to the Participants
therefor.

  f.   Allocations to BW Stock Units Accounts. Amounts in a Participant Account
that have been allocated to BW Stock Units shall be converted to BW Stock Units
based on the Market Value of Common Stock as of the date of crediting.     g.  
Crediting of Dividends on BW Stock Units. Whenever the Company pays a dividend
on its Common Stock, in cash or property, at a time when a Participant has BW
Stock Units credited to his or her Account, the Participant shall be credited
with a number of additional BW Stock Units equal to the result of multiplying
the number of BW Stock Units in the Participant’s Account on the dividend record
date by the dividend paid on each share of Common Stock, and then dividing this
amount by the Market Value of the Common Stock on the dividend payment date. In
the case of any dividend distributable in property other than Common Stock, the
per share value of the dividend shall be the value determined by the Company for
federal income tax reporting purposes.     h.   Transfers From or Into BW Stock
Units Accounts. Notwithstanding anything in this Section to the contrary,

  1.   Under such procedures as may be established by the Committee, a
Participant may elect to make one transfer per year, from or into the
Participant’s BW Stock Units Account, of amounts previously credited to the
Participant’s Account.     2.   Transfers must be in an amount that equals or
exceeds the lesser of $1,000 (or such other amount as the Committee may
establish) or the entire balance of the account from which the transfer is made.

November 26, 2008

8



--------------------------------------------------------------------------------



 



  i.   Adjustments to Participant Accounts for Investment Performance. A
Participant Account balance shall be adjusted as of each Valuation Date, based
on the performance of the Investment Options selected or deemed selected by the
Participant, as if the portion of the Participant’s Account allocated to an
Investment Option were actually invested in such Investment Option and adjusted
for other amounts as if such other amounts were actually charged or credited to
an actual Account balance of the Participant. The Committee may also charge as
an expense against a Participant’s Account: (i) amounts customarily charged by
the sponsor of one or more Investment Funds that are charged on a per
Participant or per transaction basis and not otherwise charged as an expense of
an Investment Option; and (ii) the Committee’s and the Company’s own expenses
and out-of-pocket fees in administering the Plan. The Committee’s allocation of
charges and expenses among Participant Accounts shall be final and conclusive
against the Participants and all other parties.

  5.2   Vesting of Participant Accounts. A Participant shall be 100 percent
vested in all amounts credited to his or her Participant Account at all times.  
  5.3   Effective Date. Article V shall be effective January 1, 2007 except that
Section 5.1(h) shall be effective January 1, 2009.

VI. DISTRIBUTIONS AND WITHDRAWALS OF BENEFITS

  6.1   Distribution Options. When making a Deferral Election pursuant to
Section 4.2, the Participant must elect one of the following alternative forms
of payment for each related Deferred Benefit Account:

  a.   Pre-2009 Balances. The following alternative forms of payment shall apply
to the portion of a Participant Account that is attributable to Retainer Fees
earned prior to January 1, 2009:

  1.   Substantially equal monthly installments for a period of 5, 10, 15 or
20 years payable on the first day of each month commencing on the January 1 next
following the Participant’s sixty-fifth (65th) birthday or Termination of
Service, according to the option chosen by the Participant.     2.   A lump sum
payable on the first Business Day after the January 1 next following the
Participant’s sixty-fifth (65th) birthday or Termination of Service, according
to the option chosen by the Participant.

  b.   Post-2008 Deferrals. The following alternative forms of payment shall
apply to the portion of a Participant Account that is attributable to Retainer
Fees earned after December 31, 2008:

November 26, 2008

9



--------------------------------------------------------------------------------



 



  1.   Substantially equal annual installments for a period of 5 years
commencing on the January 1 next following the Participant’s sixty-fifth (65th)
birthday or Termination of Service, according to the option chosen by the
Participant.     2.   A lump sum payable on the January 1 next following the
Participant’s sixty-fifth (65th) birthday or Termination of Service, according
to the option chosen by the Participant.

Notwithstanding subsections (a) and (b) above, any Participant who is age
sixty-five (65) or older in the relevant Deferral Year must elect to commence
payment of any Deferred Benefit Account for such Deferral Year on the first
Business Day after the January 1 next following his or her Termination of
Service.

  6.2   Change in Distribution Options.

  a.   Pre-2005 Balances. At least 24 months (or more) prior to the expiration
of the Participant’s term as a member of the Board of Directors or the
Participant’s sixty-fifth (65th) birthday, whichever occurs first, a Participant
may submit a written election to the Committee to change the commencement of
payment of one or more Deferred Benefit Accounts from Termination of Service to
age 65 or change the form of payment elected for such Deferred Benefit
Account(s) from installment payments to a lump sum without penalty; provided,
however, that if the Participant subsequently incurs a Termination of Service
within the 24 months immediately succeeding such election change, the election
change shall be null and void and the original election shall be reinstated.
However, any other changes elected by the Participant shall result in a 10%
reduction before payment of the relevant Deferred Benefit Account. This
includes, but is not limited to, (a) an election to change from a lump sum
payment to installment payments or (b) an election to defer commencement of
payment that is submitted to the Committee less than 24 months prior to the
expiration of the Participant’s term. The Participant shall only be subjected to
one 10% reduction in each affected Deferred Benefit Account at one time,
regardless of the number of changes in form of payment that a Participant elects
at that time. This Section 6.2(a) shall only apply to the portion of a
Participant’s Account that is attributable to Retainer Fees earned prior to
January 1, 2005.     b.   Post-2004 Balances. Prior to January 1, 2009, a change
in the form of payment may only be made in accordance with the Special
Transition Election provided by Section 6.10 hereof. After December 31, 2008, no
change in a Participant’s distribution election shall be permitted. This Section
6.2(b) shall only apply to

November 26, 2008

10



--------------------------------------------------------------------------------



 



the portion of a Participant Account that is attributable to Retainer Fees
earned on or after January 1, 2005.

  6.3   Designation of Beneficiary and Form of Death Benefit. Each Participant
must designate at least one Beneficiary on a Beneficiary designation form
provided by the Committee in the event of the Participant’s death. The
Participant shall also designate a form of death benefit from among the
following: lump sum payment or equal monthly installments (equal annual
installments for installments payable on or after January 1, 2007) for a period
of 5 years. The form of death benefit elected shall apply to the full amount of
the Participant’s Account. All forms of benefit shall commence as of the first
Business Day after the January 1 next following the Participant’s death.     6.4
  Death Prior to Termination of Service.

  a.   Pre-2005 Balances. Upon the death of a Participant prior to his or her
Termination of Service, the Beneficiary of the deceased Participant shall be
entitled to a death benefit equal to the value of the Participant Account. The
form of benefit shall be as provided in Section 6.3. If the Participant’s
Beneficiary is not alive at the time of the Participant’s death, payment of the
Participant Account shall be made to the Participant’s estate in the form of a
lump sum on the first Business Day of the first month subsequent to the
Participant’s death (such day to be a Valuation Date with respect to the
applicable Participant Account) or as soon as otherwise administratively
feasible. This Section 6.4(a) shall only apply to the portion of a Participant’s
Account that is attributable to Retainer Fees earned prior to January 1, 2005.  
  b.   Post-2004 Balances. Upon the death of a Participant prior to his or her
Termination of Service, the Beneficiary of the deceased Participant shall be
entitled to a death benefit equal to the value of the Participant Account. The
form of benefit shall be as provided in Section 6.3. This Section 6.4(b) shall
only apply to the portion of a Participant’s Account that is attributable to
Retainer Fees earned on or after to January 1, 2005.

  6.5   Death Following Termination of Service. Upon the death of a Participant
following his or her Termination of Service, the Beneficiary of the deceased
Participant shall continue to receive any of the remaining payments from the
Participant Account in the form of payment elected by the Participant in his or
her Deferral Elections.     6.6   Emergency Benefit: Waiver of Deferral. In the
event that the Committee, upon written petition of the Participant or his or her
Beneficiary, determines in its sole discretion that the Participant or his or
her

November 26, 2008

11



--------------------------------------------------------------------------------



 



Beneficiary has suffered an Unforeseeable Financial Emergency, the Company shall
pay to the Participant or his or her Beneficiary on the first Business Day of
the first calendar month following such determination or as soon as practicable
(such date to be a Valuation Date with respect to the applicable Participant
Account), an amount necessary to satisfy the emergency, but not in excess of the
Participant Account balance, provided however, that no payments shall be made
from a Participant’s BW Stock Unit Account pursuant to this Section 6.6.

  6.7   Unscheduled Withdrawals for Pre-2005 Balances. A Participant may make an
Unscheduled Withdrawal of any amounts in his or her Participant Account that
have been in the Plan for at least five years by filing an election with the
Committee. The Company shall make payment of the requested withdrawal as of the
first Business Day after the January 1 next following the Committee’s receipt
and approval of the withdrawal election. Subject to the remainder of this
Section 6.7, a request for an Unscheduled Withdrawal may be filed at any time
prior to December 15th of the year preceding the year in which unscheduled
withdrawal is made. A Participant may take no less than the lesser of $2,000 or
the remaining balance in his or her Participant Account in the form of an
Unscheduled Withdrawal. Amounts taken in the form of an Unscheduled Withdrawal
will be reduced by a 10% penalty at the time of payment. No Unscheduled
Withdrawals shall be made from a Participant’s BW Stock Unit Account. This
Section 6.7 shall only apply to the portion of a Participant Account that is
attributable to Retainer Fees earned prior to January 1, 2005.     6.8  
Withholding Taxes. To the extent required by law in effect at the time payments
are made, the Company shall withhold any taxes required to be withheld by any
Federal, State, or local government.     6.9   Form of
Distributions/Withdrawals. All distributions and withdrawals made under the Plan
shall be made in cash and shall be valued as of the Valuation Date coincident
with or immediately preceding the date of the distribution or withdrawal.
Distributions from the BW Stock Account shall be converted to cash, as of such
Valuation Date, in order to effect such distributions.     6.10   Code
Section 409A Special Transition Rules Elections for Post-2004 Deferrals.
Notwithstanding the required deadline for the submission of an initial
distribution election described in this Article 6, the Committee may, as
permitted by Code Section 409A and related Treasury guidance or Regulations,
provide a limited period beginning January 1, 2008, in which Participants may
make new distribution elections (from among those offered by the Plan except
that the only the form of installment payments available is the 5-year annual
installments form described by Section 6.1(b)(1)), by submitting a distribution
election form, as prescribed by the Committee, on or before the deadline
established by the Committee, which

November 26, 2008

12



--------------------------------------------------------------------------------



 



in no event shall be later than December 31, 2008; provided, however, no such
change in election shall defer any payment which would otherwise have been made
in 2008 nor accelerate any payment that is payable in 2009 or later into 2008.
Any distribution election made in accordance with the requirements established
by the Committee, pursuant to this section, shall not be treated as a change in
the form or timing of a Participant’s benefit payment for purposes of Code
Section 409A or the Plan. The Committee shall interpret all provisions relating
to an election submitted in accordance with this section in a manner that is
consistent with Code Section 409A and related Treasury guidance or Regulations.
If any distribution election submitted in accordance with this section either
(i) relates to payments that a Participant would otherwise receive in 2008, or
(ii) would cause payments to be made in 2008, such election shall not be
effective. This Section 6.10(a) shall only apply to the portion of a Participant
Account that is attributable to Retainer Fees earned after December 31, 2004 and
shall be effective October 31, 2008.
VII. CLAIMS FOR BENEFITS PROCEDURE

  7.1   Claim for Benefits. Any claim for benefits under the Plan shall be made
in writing to any member of the Committee. If such claim is wholly or partially
denied by the Committee, the Committee shall, within a reasonable period of
time, but not later than 60 days after receipt of the claim, notify the claimant
of the denial of the claim.     7.2   Request for Review of a Denial of a Claim
for Benefits. Upon the receipt by the claimant of written notice of denial of
the claim, the claimant may within 90 days file a written request to the
Committee, requesting a review of the denial of the claim, which review shall
include a hearing if deemed necessary by the Committee in its sole discretion.
In connection with the claimant’s appeal of the denial of his or her claim, he
or she may review relevant documents and may submit issues and comments in
writing.     7.3   Decision upon Review of Denial of Claim for Benefits. The
Committee shall render a decision on the claim review promptly, but no more than
60 days after the receipt of the claimant’s request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time,
in which case the 60 day period shall be extended to 120 days. The decision of
the Committee shall be final and binding in all respects on both the Company and
the claimant.

VIII. ADMINISTRATION

  8.1   Committee. The Plan shall be administered by the Committee. No member of
the Committee may be a Participant under the Plan. The Committee may designate
another administrative committee comprised of Company employees to oversee the
day to day administration of the Plan, including,

November 26, 2008

13



--------------------------------------------------------------------------------



 



without limitation, the solicitation, review and approval of Participant
election forms.

  8.2   General Rights, Powers, and Duties of Committee. The Committee shall be
the Plan Administrator and it shall be responsible for the management,
operation, and administration of the Plan. In addition to any powers, rights and
duties set forth elsewhere in the Plan, it shall have the following powers and
duties:

  a.   To adopt such rules and regulations consistent with the provisions of the
Plan as it deems necessary for the proper and efficient administration of the
Plan;     b.   To administer the Plan in accordance with its terms and any rules
and regulations it establishes;     c.   To maintain records concerning the Plan
sufficient to prepare reports, returns and other information required by the
Plan or by law;     d.   To construe and interpret the Plan and resolve all
questions arising under the Plan;     e.   To direct the payment of benefits
under the Plan, and to give such other directions and instructions as may be
necessary for the proper administration of the Plan; and     f.   To be
responsible for the preparation, filing and disclosure on behalf of the Plan of
such documents and reports as are required by any applicable Federal or State
law.

  8.3   Information to be Furnished to Committee. The Company shall furnish the
Committee such data and information as it may require. The records of the
Company shall be determinative of each Participant’s period of service as a
member of the Board of Directors, personal data and Retainer Fee deferrals.
Participants and their Beneficiaries shall furnish to the Committee such
evidence, data or information, and shall execute such documents, as the
Committee requests.     8.4   Responsibility. No member of the Committee or of
the Board of Directors shall be liable to any person for any action taken or
omitted in connection with the administration of this Plan unless attributable
to his or her own fraud or willful misconduct; nor shall the Company be liable
to any person for any such action unless attributable to fraud or willful
misconduct on the part of a director, officer or employee of the Company within
the scope of his or her Company duties. Each member of the Committee shall be
indemnified and held harmless by the Company for any liability arising

November 26, 2008

14



--------------------------------------------------------------------------------



 



out of the administration of the Plan, to the maximum extent permitted by law.
IX. AMENDMENT AND TERMINATION

  9.1   Amendment. The Plan may be amended in whole or in part by the Committee
at any time. No amendment shall effectively decrease the value of a Participant
Account. The Committee reserves the unilateral right to change any rule under
the Plan if it deems such a change necessary to avoid constructive receipt, to
comply with the requirements of Code Section 409A, or to avoid the application
of the Employee Retirement Income Security Act of 1974, as amended, to the Plan.
    9.2   Company’s Right to Terminate. The Committee reserves the sole right to
terminate the Plan at any time after the Effective Date. In the event of any
such termination, the Participant shall be entitled to the accrued amount of his
or her Participant Account. In the event of the Plan’s termination, the portion
of the Participant’s Accounts that is attributable to Retainer Fees earned on or
after January 1, 2005, shall be paid to the Participant in as early as possible
consistent with the requirements for payments of deferred compensation under
Subsections (a)(2) – (a)(4), inclusive of Code Section 409A and the regulations
thereunder.

X. MISCELLANEOUS

  10.1   No Implied Rights: Rights on Termination of Service. Neither the
establishment of the Plan nor any amendment thereof shall be construed as giving
any Participant, Beneficiary, or any other person any legal or equitable right
unless such right shall be specifically provided for in the Plan or conferred by
specific action of the Committee in accordance with the terms and provisions of
the Plan. Except as expressly provided in this Plan, the Company shall not be
required or be liable to make any payment under the Plan.     10.2   No Right to
Company Assets. Neither the Participant nor any other person shall acquire by
reason of the Plan any right in or title to any assets, funds or property of the
Company whatsoever including, without limiting the generality of the foregoing,
any specific funds, assets, or other property which the Company, in its sole
discretion, may set aside in anticipation of a liability hereunder. Any benefits
which become payable hereunder shall be paid from the general assets of the
Company. The Participant shall have only a contractual right to the amounts, if
any, payable hereunder, unsecured by any asset of the Company. Nothing contained
in the Plan constitutes a guarantee by the Company that the assets of the
Company shall be sufficient to pay any benefit to any person.

November 26, 2008

15



--------------------------------------------------------------------------------



 



  10.3   No Service Rights. Nothing herein shall constitute a contract of
continuing service or in any manner obligate the Company to continue the
services of the Participant or obligate the Participant to continue in the
service of the Company. Nothing herein shall be construed as fixing or
regulating the Retainer Fee or any other amount payable to any Participant.    
10.4   Offset. If, at the time payments or installments of payments are to be
made hereunder, the Participant or the Beneficiary or both are indebted or
obligated to the Company, then the payments under the Plan remaining to be made
to the Participant or the Beneficiary or both may, at the discretion of the
Company, be reduced by the amount of such indebtedness or obligation, provided,
however, that an election by the Company not to reduce any such payment or
payments shall not constitute a waiver of its claim for such indebtedness or
obligation. This Section 10.4 shall only apply to the portion of the Participant
Account that is attributable to Retainer Fees earned prior to January 1, 2005.  
  10.5   Non-assignability. Neither the Participant nor any other person shall
have any voluntary or involuntary right to commute, sell, assign, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof; which are expressly declared to be unassignable and non-transferable.
No part of the amounts payable prior to actual payment shall be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by the Participant or any other person, or be
transferable by operation of law in the event of the Participant’s or any other
person’s bankruptcy or insolvency.     10.6   Notice. Any notice required or
permitted to be given under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, and if given to the Company,
delivered to the principal office of the Company, directed to the attention of
the Committee. Such notice shall be deemed given as of the date of delivery or,
if delivery is made by mail, as of the date shown on the postmark or the receipt
for registration or certification.     10.7   Governing Laws. The Plan shall be
construed and administered according to the laws of the State of Michigan.    
10.8   Status of Investment Options. The Investment Options offered under the
Plan are for the sole purpose of providing a performance measurement for
adjusting Participant Accounts for income, gain or loss. Notwithstanding
anything in this Plan to the contrary, the Company shall not be required to
actually invest monies in any fund designated as an Investment Option, any
decision to so invest shall remain within the complete discretion of the
Company, and any amounts so invested shall remain the property of the

November 26, 2008

16



--------------------------------------------------------------------------------



 



Company. A Participant whose Participant Account consists in whole or in part of
BW Stock Units shall have no rights of a shareholder of Common Stock. Neither
the Participant nor his or her Beneficiary shall have any right, other than the
right of an unsecured general creditor, against the Company or in respect to the
benefits payable, or which may be payable, to the Participant or Beneficiary
under the Plan.

  10.9   Compliance With Court Orders. The Committee is authorized to comply
with any court order in any action in which the Plan or the Committee has been
named as a party, including any action involving a determination of the rights
or interests in a Participant’s benefits under the Plan. Notwithstanding the
foregoing, the Committee shall interpret this provision in a manner that is
consistent with Code Section 409A and other applicable tax law. In addition, if
necessary to comply with a qualified domestic relations order, as defined in
Code Section 414(p)(1)(B), pursuant to which a court has determined that a
spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan, the Committee, in its sole discretion, shall have the
right to immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse.     10.10
  Distributions For the Payment of Taxes. If any portion of a Participant
Account under this Plan is required to be included in income by the Participant
prior to receipt due to a failure of this Plan to meet the requirements of Code
Section 409A and related Treasury guidance or Regulations, the Participant may
petition the Committee or Administrator, as applicable, for a distribution of
that portion of his or her Participant Account Balance that is required to be
included in his or her income. Upon the grant of such a petition, which grant
shall not be unreasonably withheld, the Company shall distribute to the
Participant immediately available funds in an amount equal to the portion of his
or her Participant Account required to be included in income as a result of the
failure of the Plan to meet the requirements of Code Section 409A and related
Treasury guidance or Regulations, which amount shall not exceed the
Participant’s unpaid vested Participant Account balance under the Plan. If the
petition is granted, such distribution shall be made within ninety (90) days of
the date when the Participant’s petition is granted. Such a distribution shall
affect and reduce the Participant’s benefits to be paid under this Plan.    
10.11   Special Transition Rule for the Crediting of Participant Accounts. Prior
to January 2, 2007, the Plan’s Investment Options consisted of (1) the Moody’s
Money Market Credit Investment Option, (2) the Prime Rate Money Credit Option,
and (3) BWA Stock Units.

  a.   The opening balances of Participant Accounts on January 1, 2007 (if any)
shall be based upon the value of Participant Accounts as of December 31, 2006 as
determined under the provisions of the Plan

November 26, 2008

17



--------------------------------------------------------------------------------



 



for crediting and valuing Participant Accounts as in effect prior to its
amendment and restatement effective January 1, 2005, and based on Participants’
Investment Options allocations as in effect on December 31, 2006.

  b.   On January 2, 2007, Participant Accounts shall be credited with amounts
deferred by the Participants for the 2006 Deferral Year in accordance with their
2006 Deferral Elections, which deferrals shall be allocated to the Participants’
Moody’s Money Market Credit Account, Prime Rate Money Credit Account, and/or BW
Stock Units Account, as previously elected by the Participant.     c.  
Following the crediting to Participant Accounts as provided by Section 10.11
(a) and (b), each Participant Account shall be subsequently reallocated on
January 2, 2007 among the Investment Options as elected by the Participant under
rules and procedures established by the Committee.

  10.12   Code Section 409A.. It is intended that the provisions of the Plan
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively, “Code Section 409A”), and all provisions
of the Plan shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A.

  a.   If under the Plan, an amount is to be paid in two or more installments,
for purposes of Code Section 409A, each installment shall be treated as a
separate payment.     b.   A Termination of Service shall not be deemed to have
occurred for purposes of any provision of the Plan providing for the payment of
amounts upon or following a Termination of Service unless such termination is
also a “Separation from Service” within the meaning of Code Section 409A and,
for purposes of any such provision of the Plan, references to a “resignation,”
“termination,” “termination of service” or like terms shall mean Separation from
Service.     c.   Participation in this Plan is limited to non-employee
directors of the Company. Accordingly, it is unlikely that any Participant will
subsequently become a “specified employee” of the Company within the meaning of
that term under Section 409A(2)(A) of the Code. If, however, a Participant is
deemed on the date of termination of his/her service to be a “specified
employee”, within the meaning of that term under the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then:

November 26, 2008

18



--------------------------------------------------------------------------------



 



  1.   With regard to any payment under the Plan to the Participant that is
payable on account of separation from service, such payment shall not be made or
provided prior to the earlier of (i) the expiration of the six-month period
measured from the date of the Participant’s Separation from Service or (ii) the
date of the Participant’s death; and     2.   On the first day of the seventh
month following the date of the Participant’s Separation from Service or, if
earlier, on the date of his/her death, (x) all payments delayed pursuant to this
section (whether they would otherwise have been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Participant in a lump sum, and any remaining payments and benefits due under
this Plan shall be paid or provided in accordance with the normal dates
specified from them herein and (y) all distributions of equity delayed pursuant
to this section shall be made to the Participant.

  d.   No payment or distribution under the Plan shall be accelerated or
delayed, except as permitted under Code Section 409A.     e.   This
Section 10.12 shall only apply to the portion of a Participant Account that is
attributable to Retainer Fees earned on or after January 1, 2005.

November 26, 2008

19